Citation Nr: 0628724	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-03 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

On November 30, 2004, the veteran appeared at the St. 
Petersburg, Florida RO and testified at a videoconference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  The veteran accepted this hearing in lieu of 
an in-person hearing.  A transcript of the videoconference 
hearing is of record.  

In December 2005 the Board remanded the case for further 
development, including a medical nexus opinion.  Pursuant to 
the Board's request the veteran was re-examined in August 
2005.  The report of that examination, which includes a 
medical nexus opinion, has been made a part of the record.


REMAND

The report of an audiological evaluation done in November 
2004 by Dr. A. Sutherland, a private treating physician, 
advises that the veteran was fitted with hearing aides by the 
Bay Pines VA Center "approximately one year ago."  The 
report also indicates that the veteran was "planning on 
going back to the Veteran's Administration to obtain new 
hearing aides."  A report dated in April 2006 from Dr. L. 
Cohen, another private treating physician, corroborates the 
veteran's patronage of a VA clinic for treatment of his 
hearing loss.  However, the record contains no VA treatment 
records.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his hearing problems.  
Even if no additional sources of medical 
records are identified, all relevant 
treatment records from the Bay Pines 
Medical Center should be obtained.  

2.  After completion of the above, the RO 
should readjudicate the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

